WHITING, J.
(dissenting). Respondent’s term of office did not commence until after the division into three counties of what was formerly Stanley county. Under these circumstances, I am of the opinion that his salary should be based on the 1912 assessed valuation of the property in that part of the old Stanley county which became the new Stanley county, just as the salaries of the auditor in either Haakon ór Jackson counties should be based on the assessed valuation of the property in that part of old Stanley county which, after division, was organized into the county of which he became auditor. If my Colleagues are correct, and chapter 128, Laws 1915, had never been repealed, the county auditors of the present Stanley county would yet draw salaries based upon the 1912 assessed valuation of the property in the old county.'
I cannot subscribe to a conclusion that would sustain such a result.